Citation Nr: 1214113	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to September 10, 2010

3.  Entitlement to an increased disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, from September 10, 2010.

4.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to September 10, 2010.

5.  Entitlement to an increased disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, from September 10, 2010.

6.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, prior to September 10, 2010.

7.  Entitlement to an increased disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity, from September 10, 2010.

8.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, prior to September 10, 2010.

9.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity, from September 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in San Juan, Puerto Rico in January 2008, which inter alia, denied the Veteran's claim of a disability rating in excess of 20 percent for diabetes mellitus, type II, and by the RO in Baltimore, Maryland in March 2011, which granted increased disability ratings of 40 percent for right and left lower extremity peripheral neuropathies, 30 percent for right upper extremity peripheral neuropathy, and 20 percent for left upper extremity peripheral neuropathy, each effective September 10, 2010.  As indicated above, during the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Baltimore, Maryland, which has certified the appeal to the Board.  

Regarding the claim for a higher rating for diabetes mellitus, type II, a timely notice of disagreement (NOD) was received from the Veteran in February 2008.  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.

With respect to the issues of the Veteran's entitlement to higher disability ratings for peripheral neuropathies in his upper and lower extremities, a timely NOD was received from the Veteran in March 2011.  No further action has been taken as to those issues since that time and the Veteran's appeal as to those issues remains pending.  The Board points out that, although the Baltimore RO has granted higher disability ratings for the Veteran's peripheral neuropathies of the right and left upper and lower extremities from September 10, 2010, inasmuch as higher ratings for each disability is available before and after September 10, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to these disabilities as encompassing the matters set forth in items 1 through 9 on the title page of this document.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision addressing the claim for a rating in excess of 20 percent for diabetes mellitus, type II, is set forth below.  The remaining claims identified-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the January 2007 claim for increase, and prior to March 4, 2009, the Veteran's diabetes mellitus required treatment by insulin, oral glycemic medication, and adherence to a restricted diet, but did not require restriction of activities, and was not manifested by ketoacidosis or hypoglycemic reactions that required hospitalization or treatment with a diabetic care provider at least twice a month

3.  Prior to March 4, 2009, the Veteran's diabetes mellitus was not shown to be so exceptional or unusual as to render inadequate the schedular criteria for rating the disability.

3.  Since March 4, 2009, the Veteran's diabetes mellitus required continued treatment by insulin, oral glycemic medication, adherence to a restricted diabetes diet, and restriction of activities such as sports, exercise, household chores, shopping, recreational activities, travel, dressing, bathing, feeding, toileting, and grooming. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to March 4, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, from March 4, 2009, the criteria for a 40 percent disability rating for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased disability rating for service-connected diabetes mellitus, type II, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Thereafter, the August 2008 SOC set forth the criteria for higher ratings (the timing and form of which suffices for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of August 2007, March 2009, June 2009, November 2010, and August 2011 VA examinations.  The Board also finds that no additional RO action to further develop the record in connection with the claim for a higher disability rating for diabetes mellitus, type II, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

In this case, the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus, type II, was received by VA in June 2007.  

The Veteran's diabetes mellitus, type II, has been rated in accordance with 38 C.F.R. § 4.120, Diagnostic Code 7913, which provides specific rating criteria for diabetes mellitus.  Under those criteria, a 20 percent disability rating is assigned for diabetes mellitus that has required insulin and a restricted diet, or; has required oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus that has required insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is awarded in cases where diabetes mellitus has required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum schedular 100 percent disability rating is assigned where diabetes mellitus has required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Mindful of the foregoing, the Board notes that separate disability ratings are already in effect for the Veteran for peripheral neuropathies of the bilateral upper and lower extremities, erectile dysfunction, coronary artery disease, and bilateral deep venous insufficiency, all considered secondary to the Veteran's diabetes mellitus, type II.

Upon careful and thorough review and consideration of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted prior to March 4, 2009, but that a disability rating of 40 percent for the Veteran's diabetes mellitus, type II, is warranted from March 4, 2009.

During an August 2007 VA examination, the Veteran reported that his diabetes mellitus, type II was initially diagnosed in 1995.  He also reported that he was administering insulin once per day and taking oral hypoglycemic medication.  Although the Veteran reported a history of hypoglycemic reactions, marked by dizziness and blurred vision, which occurred once or twice per month, he denied having a history of hospitalization or emergency treatment for his diabetes mellitus, type II.  Concerning his activity level, the Veteran stated that he exercised by walking four and a half miles a day.  No specific physical restrictions were reported by the Veteran at that time, nor were any physical restrictions imposed by the VA examiner.

Subsequent VA treatment records dated through March 2009 reflect that the Veteran continued to require insulin for his diabetes mellitus..  In this regard, treatment records show that the prescribed insulin dosage was increased in February and May 2008.  During VA treatment in June 2008, he continued to report that he was walking four miles a day for exercise.  In July 2008, he was instructed by his VA treating physician to administer insulin twice per day.  Throughout this period, the Veteran consistently denied having any hypoglycemic episodes; indeed, the VA treatment records through March 2009 do not indicate the occurrence of any hypoglycemic episodes.  Although the VA treatment records March 2009 indicate that the Veteran had difficulty in adhering to a restricted diet, the records nonetheless show that he was placed on a restricted diet.

On March 4, 2009, the Veteran was afforded a VA neurological examination to obtain information as to severity of peripheral neuropathies in his upper and lower extremities.  At that time, he reported constant pain and numbness in his feet which prevented him from walking for exercise.  Based upon the neurological findings from the examination, the VA examiner diagnosed severe peripheral neuropathies of the bilateral upper and lower extremities which severely impaired activities such as performing chores, shopping, exercise,  and sports; moderately impaired recreational activities, travel, dressing, and bathing; and mildly impaired the Veteran's ability to feed, toilet, and groom himself.

During a June 2009 VA examination accomplished in connection with the claim for increase, the Veteran reported that he was required to administer two types of insulin, one of which was administered twice per day while the other was administered once per day.  He stated that he continued to be placed on a diabetic diet and also reported that he was still unable to exercise due to progressive symptoms from his peripheral neuropathies.  He did not report any ketoacidosis or hypoglycemic episodes, and continued to deny any prior hospitalizations for treatment of his diabetes mellitus, type II.  Overall, the VA examiner opined that the Veteran's diabetes mellitus, type II was poorly controlled and prevented the Veteran from participating in sports and exercise while mildly impairing activities such as chores, recreation, shopping, travel, and driving.

On November 2010 VA examination, the Veteran reported that he required a walker to ambulate.  A neurological examination, which included nerve conduction studies, continued to reveal decreased neurological function with observable gait imbalance.  The VA examiner determined that the Veteran was unable to perform household chores due to imbalance, weakness, and numbness caused by peripheral neuropathies attributable to his diabetes mellitus, type II.

In August 2011, the Veteran was afforded VA examinations to obtain information as to the severity of his diabetes mellitus, type II, and associated genitourinary complications.  At that time, he continued to report that he was administering insulin more than once per day.  A neurological examination of the upper and lower extremities continued to show diminished sensation in the upper and lower extremities and decreased reflexes in the lower extremities.  The examiner noted that the symptoms attributable to the Veteran's diabetes mellitus, type II presented difficulties in walking and precluded activities such as household chores and shopping.

The Board also notes that the VA treatment records which pertain to treatment from June 2009 through December 2011 show that the Veteran has remained insulin-dependent and on a restricted diabetic diet.  A December 2011 treatment note expresses that the Veteran's activities were restricted due to chronic back pain and symptoms resulting from his peripheral neuropathies.  These records do not, however, indicate that the Veteran has experienced ketoacidosis or hypoglycemic episodes, nor do they reflect that the Veteran has required hospitalization or weekly treatment visits to monitor his diabetes mellitus, type II.  In this regard, a June 2011 VA treatment record mentions that the Veteran did seek private hospitalization; however, by the Veteran's own report, such hospitalization was for the purpose of monitoring an episode of hypotension and was not for the purpose of treating his diabetes mellitus, type II or any complications that have been shown to be related to his diabetes mellitus, type II.

In summation, the evidence in the record shows that the Veteran's diabetes mellitus, type II, has required treatment through insulin and a restricted diabetic diet at all times pertinent to the current claim for increase.  However, prior to the March 4, 2009 VA examination, there is no indication in the record that the Veteran was required to restrict his activities due to symptoms attributable to his diabetes mellitus, type II.  In fact, the Veteran reported that he was maintaining an activity level which included walking distances of four and a half miles per day for exercise.  Although the Veteran reported episodes of hypoglycemic reactions during his August 2007 VA examination, he expressly denied any history of hospitalization and there is no evidence that he required visits with a diabetic care provider at least twice a month.  Other evidence pertaining to the state of the diabetes mellitus, type II, through March 4, 2009 do not reflect any episodes of ketoacidosis or hypoglycemia.  Moreover, the Board notes that the evidence before March 4, 2009 does not indicate any progressive weight loss or loss of strength.  In the absence of such evidence, the Veteran's diabetes mellitus, type II, does not meet the criteria for a disability rating higher than 20 percent prior to March 4, 2009.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The earliest competent evidence of record that the Veteran diabetes was manifested by restriction of activities is reflected in the March 4, 2009 VA examination report, which as noted above, indicates restriction of various activities.  Subsequent treatment records indicate ongoing restriction of activities and that the Veteran continued to require insulin treatment and a restricted diabetic diet.  In view of the foregoing, the Board finds that the Veteran's diabetes mellitus, type II meets the criteria for a 40 percent disability rating-the rating sought-under Diagnostic Code 7913, for the period from March 4, 2009.  38 C.F.R. § 4.119.

The above determinations are based in application of pertinent provisions of VA's rating schedule.  The Board also finds that the record presents no basis for assignment of a higher rating for the Veteran's diabetes mellitus, on an extra-schedular basis, for the relevant period prior to March 4, 2009. 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board that the applicable schedular criteria adequate to rate the disability under consideration during the period in question.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The Board cannot find that the rating schedule is impractical in addressing any of the Veteran's symptomatology, and there is no specific argument to the contrary.  As such, the Board need not address other related factors identified in section 3321 as indicative of an exceptional or unusual disability picture within the meaning of that regulation.

Accordingly, for the period prior to March 4, 2009, the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final note, the Board points out that, in a February 2008 statement which was submitted with his notice of disagreement, the Veteran specified that "a higher evaluation of 40% is warranted" by the evidence relevant to his service-connected diabetes mellitus, type II.  In a March 2011 statement, the Veteran once again asserted his belief that the disability rating for his diabetes mellitus, type II should be increased to 40 percent specifically.  To the extent that the Veteran is being granted an increased disability rating of 40 percent for diabetes mellitus, type II, for the period from March 4, 2009, the Board is fully resolving the matter on appeal insofar as the period from March 4, 2009.  Hence, discussion of whether the record supports assignment of a higher schedular or extra-schedular disability rating, from March 4, 2009, is unnecessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims).

For the foregoing reasons, the Board concludes that the record does not support the assignment of a disability rating in excess of 20 percent for diabetes mellitus, type II prior to March 4, 2009, but does support the assignment of a 40 percent disability rating from March 4, 2009.  The Board has favorably applied the benefit-of-the doubt doctrine in determining that the criteria for a 40 percent rating are met as of March 4, 2009, but finds that the preponderance of the evidence is against assignment of any higher rating prior to that date  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), prior to March 4, 2009, is denied.

A 40 percent disability rating for diabetes mellitus, type II, from March 4, 2009, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the Veteran's claims on appeal is warranted.

As noted previously, in a March 2011 rating decision, the Baltimore RO granted increased disability ratings of 40 percent for right and left lower extremity peripheral neuropathies, 30 percent for right upper extremity peripheral neuropathy, and 20 percent for left upper extremity peripheral neuropathy.  Each of the increased disability ratings awarded under the March 2011 rating decision are effective from September 10, 2010.  The Veteran was furnished notice of this rating decision on March 11, 2011.  On March 30, 2011, the Veteran filed an NOD with this rating decision; however, the RO has yet to issue a SOC with respect to the matters identified above, which is the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative an SOC on the claims for disability ratings in excess of 10 percent for peripheral neuropathies of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity for the period before September 10, 2010; disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity for the period from September 10, 2010; disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity for the period from September 10, 2010; disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity for the period from September 10, 2010; and disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity for the period from September 10, 2010.  The RO should furnish to the Veteran and his representative a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-with respect to the  matters identified above, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


